Picture 2 [ptie-20180817xex10_2g001.jpg]

August 15, 2018

STRICTLY CONFIDENTIAL

﻿

Pain Therapeutics, Inc.

7801 N. Capital of Texas Highway, Suite 260

Austin, TX 78731

﻿

Attn: Remi Barbier, President and Chief Executive Officer

﻿

Dear Mr. Barbier:

This letter agreement (this “Agreement”) constitutes the agreement between Pain
Therapeutics, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter (except as provided herein) in any offering (each, an “Offering”) of
securities of the Company (the “Securities”) during the Term (as hereinafter
defined) of this Agreement.  The terms of each Offering and the Securities
issued in connection therewith shall be mutually agreed upon by the Company and
Wainwright and nothing herein implies that Wainwright would have the power or
authority to bind the Company and nothing herein implies that the Company shall
have an obligation to issue any Securities.  It is understood that Wainwright’s
assistance in an Offering will be subject to the satisfactory completion of such
investigation and inquiry into the affairs of the Company as Wainwright deems
appropriate under the circumstances and to the receipt of all internal approvals
of Wainwright in connection with the transaction.  The Company expressly
acknowledges and agrees that Wainwright’s involvement in an Offering is strictly
on a reasonable best efforts basis and that the consummation of an Offering will
be subject to, among other things, market conditions.  The execution of this
Agreement does not constitute a commitment by Wainwright to purchase the
Securities and does not ensure a successful Offering of the Securities or the
success of Wainwright with respect to securing any other financing on behalf of
the Company.  Wainwright may retain other brokers, dealers, agents or
underwriters on its behalf in connection with an Offering.

Notwithstanding anything herein to the contrary, the Company shall be free to
enter into, and Wainwright shall not be entitled to any fees, warrants or
compensation of any kind in connection with the Company’s at-the-market offering
facility with JonesTrading Institutional Services LLC to which the Company may
offer and sell shares of common stock from time to time (the “ATM Facility”).

A.    Compensation; Reimbursement.  At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:

1.    Cash Fee.  The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.0% of the aggregate
gross proceeds raised in each Offering.

2.    Warrant Coverage.  The Company shall issue to Wainwright or its designees
at each Closing, warrants (the “Wainwright Warrants”) to purchase that number of
shares of common stock of the Company equal to 3.0% of the aggregate number of
shares of common stock placed in each Offering (and if an Offering includes a
“greenshoe” or “additional investment” option component, such number of shares
of common stock



430 Park Avenue  |  New York, New York 10022  |  212.356.0500  |  www.hcwco.com

Member: FINRA/SIPC

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------

 

 

underlying such additional option component, with the Wainwright Warrants
issuable upon the exercise of such option).  If the Securities included in an
Offering are convertible, the Wainwright Warrants shall be determined by
dividing the gross proceeds raised in such Offering divided by the Offering
Price (as defined hereunder).  The Wainwright Warrants shall have the same terms
as the warrants issued to investors in the applicable Offering, except that such
Wainwright Warrants shall have an exercise price equal to 125% of the offering
price per share (or unit, if applicable) in the applicable Offering and if such
offering price is not available, the market price of the common stock on the
date an Offering is commenced (such price, the “Offering Price”).  If no
warrants are issued to investors in an Offering, the Wainwright Warrants shall
be in a customary form reasonably acceptable to Wainwright, have a term of 18
months and an exercise price equal to 125% of the Offering Price.

3.    Expense Allowance.  Out of the proceeds of the first Closing, the Company
also agrees to pay Wainwright (a) $10,000 for non-accountable expenses; (b) up
to $35,000 for fees and expenses of legal counsel and other out-of-pocket
expenses actually incurred in connection with this Offering; plus the additional
reimbursable amount payable by the Company pursuant to Paragraph D.3 hereunder;
provided, however, that such reimbursement amount in no way limits or impairs
the indemnification and contribution provisions of this Agreement. 

4.    Tail.  Wainwright shall be entitled to compensation under clauses (1) and
(2) hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors whom Wainwright had been brought over the
wall in connection with the Offering during the Term, if such Tail Financing is
consummated at any time within the 12-month period following the the date of
this Agreement.  Wainwright agrees to provide Company with a definitive list of
all such investors no later than ten (10) days following the date such investors
are so brought over the wall.

B.    Term and Termination of Engagement; Exclusivity.  The term of Wainwright’s
exclusive engagement (except as provided herein) will begin on the date hereof
and end thirty (30) days thereafter (the “Term”), provided that the Term may be
extended by written agreement of the Company and Wainwright.  Notwithstanding
anything to the contrary contained herein, the Company agrees that the
provisions relating to the payment of fees, reimbursement of expenses, tail,
indemnification and contribution, confidentiality, conflicts, independent
contractor and waiver of the right to trial by jury will survive any termination
or expiration of this Agreement.  Notwithstanding anything to the contrary
contained herein, the Company has the right to terminate the Agreement for cause
in compliance with FINRA Rule 5110(f)(2)(D)(ii). The exercise of such right of
termination for cause eliminates the Company’s obligations with respect to the
provisions relating to the tail fees. During the Term of Wainwright’s engagement
hereunder (i) the Company will not, other than in coordination with Wainwright,
contact or solicit institutions, corporations or other entities or individuals
as potential purchasers of the Securities and (ii) the Company will not pursue
any equity financing transaction which would be in lieu of an Offering, other
than the ATM Facility. Additionally, except as set forth hereunder, the Company
represents, warrants and covenants that no



2

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------

 

 

brokerage or finder’s fees or commissions are or will be payable by the Company
or any subsidiary of the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other third-party with
respect to any Offering, other than with respect to the ATM Facility.

C.    Information; Reliance.  The Company shall furnish, or cause to be
furnished, to Wainwright all information requested by Wainwright for the purpose
of rendering services hereunder and conducting due diligence (all such
information being the “Information”).  In addition, the Company agrees to make
available to Wainwright upon request from time to time the officers, directors,
accountants, counsel and other advisors of the Company.  The Company recognizes
and confirms that Wainwright (a) will use and rely on the Information, including
any documents provided to investors in each Offering (the “Offering Documents”)
which shall include any Purchase Agreement (as defined hereunder), and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (b) does not assume responsibility for the accuracy or completeness of
the Offering Documents or the Information and such other information; and (c)
will not make an appraisal of any of the assets or liabilities of the
Company.  Upon reasonable request, the Company will meet with Wainwright or its
representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by
Wainwright thereof, including any document included or incorporated by reference
therein.  At each Offering, at the request of Wainwright, the Company shall
deliver such legal letters (including, without limitation, negative assurance
letters), opinions, comfort letters, officers’ and secretary certificates and
good standing certificates, all in form and substance reasonably satisfactory to
Wainwright and its counsel as is customary for such Offering.  Wainwright shall
be a third party beneficiary of any representations, warranties, covenants and
closing conditions made by the Company in any Offering Documents, including
representations, warranties, covenants and closing conditions made to any
investor in an Offering.

D.    Related Agreements.  At each Offering, the Company shall enter into the
following additional agreements:

1.    Underwritten Offering.  If an Offering is an underwritten Offering, the
Company and Wainwright shall enter into a customary underwriting agreement in
form and substance mutually satisfactory to the Company and to Wainwright and
its counsel.

2.    Best Efforts Offering.  If an Offering is on a best efforts basis, the
sale of Securities to the investors in the Offering will be evidenced by a
purchase agreement (“Purchase Agreement”) between the Company and such investors
in a form reasonably satisfactory to the Company and Wainwright.  Wainwright
shall be a third party beneficiary with respect to the representations and
warranties included in the Purchase Agreement. Prior to the signing of any
Purchase Agreement, officers of the Company with responsibility for financial
affairs will be available to answer inquiries from prospective investors.





3

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------

 

 

3.    Escrow and Settlement.  In respect of each Offering, the Company and
Wainwright shall enter into an escrow agreement with a third party escrow agent,
which may also be Wainwright’s clearing agent, pursuant to which Wainwright’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold.  If the Offering is settled in whole or in part via delivery
versus payment (“DVP”), Wainwright shall arrange for its clearing agent to
provide the funds to facilitate such settlement. The Company shall bear the cost
of the escrow agent and shall reimburse Wainwright for the actual out-of-pocket
cost of such clearing agent settlement and financing, if any, which cost shall
not exceed $10,000.

4.    FINRA Amendments.  Notwithstanding anything herein to the contrary, in the
event that Wainwright determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting agreement) in writing upon the request of
Wainwright to comply with any such rules; provided that any such amendments
shall not provide for terms that are less favorable to the Company than are
reflected in this Agreement.

E.    Confidentiality.  In the event of the consummation or public announcement
of any Offering, Wainwright shall have the right to disclose its participation
in such Offering, including, without limitation, the Offering at its cost of
“tombstone” advertisements in financial and other newspapers and journals.

F.    Indemnity.

1.    In connection with the Company’s engagement of Wainwright hereunder, the
Company hereby agrees to indemnify and hold harmless Wainwright and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, whether or not the Company is a party
thereto (collectively a “Claim”), that are (A) related to or arise out of (i)
any actions taken or omitted to be taken (including any untrue statements made
or any statements omitted to be made) by the Company, or (ii) any actions taken
or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Wainwright, or (B) otherwise relate to or arise out of
Wainwright’s activities on the Company’s behalf under Wainwright’s engagement,
and the Company shall reimburse any Indemnified Person for all expenses
(including the reasonable fees and expenses of counsel) as incurred by such
Indemnified Person in connection with investigating, preparing or defending any
such claim, action, suit or proceeding, whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a
party.  The Company will not, however, be responsible for any



4

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------

 

 

Claim that is finally judicially determined to have resulted from the gross
negligence or willful misconduct of any person seeking indemnification for such
Claim.  The Company further agrees that no Indemnified Person shall have any
liability to the Company for or in connection with the Company’s engagement of
Wainwright except for any Claim incurred by the Company as a result of such
Indemnified Person’s gross negligence or willful misconduct.

2.    The Company further agrees that it will not, without the prior written
consent of Wainwright, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

3.    Promptly upon receipt by an Indemnified Person of notice of any complaint
or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses.  If
the Company is requested by such Indemnified Person, the Company will assume the
defense of such Claim, including the employment of counsel for such Indemnified
Person and the payment of the fees and expenses of such counsel, provided,
however, that such counsel shall be reasonably satisfactory to the Indemnified
Person and provided further that if the legal counsel to such Indemnified Person
reasonably determines that the use of counsel chosen by the Company to represent
the Indemnified Person would present such counsel with a conflict of interest or
if the defendant in, or target of, any such Claim, includes an Indemnified
Person and the Company, and legal counsel to such Indemnified Person reasonably
concludes that there may be legal defenses available to it or other Indemnified
Persons different from or in addition to those available to the Company, such
Indemnified Person will employ its own separate counsel (including local
counsel, if necessary)  to represent or defend him, her or it in any such Claim
and the Company shall pay the reasonable fees and expenses of such counsel. If
such Indemnified Person does not request that the Company assume the defense of
such Claim, such Indemnified Person will employ its own separate
counsel (including local counsel, if necessary) to represent or defend him, her
or it in any such Claim and the Company shall pay the reasonable fees and
expenses of such counsel. Notwithstanding anything herein to the contrary, if
the Company fails timely or diligently to defend, contest, or otherwise protect
against any Claim, the relevant Indemnified Person shall have the right, but not
the obligation, to defend, contest, compromise, settle, assert crossclaims, or
counterclaims or otherwise protect against the same, and shall be fully
indemnified by the Company therefor, including without limitation, for the
reasonable fees and expenses of its counsel and all amounts paid as a result



5

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------

 

 

of such Claim or the compromise or settlement thereof.  In addition, with
respect to any Claim in which the Company assumes the defense, the Indemnified
Person shall have the right to participate in such Claim and to retain his, her
or its own counsel therefor at his, her or its own expense.

4.    The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement.  The Company hereby agrees that the relative benefits to the
Company, on the one hand, and Wainwright on the other, with respect to
Wainwright’s engagement shall be deemed to be in the same proportion as (a) the
total value paid or proposed to be paid or received by the Company pursuant to
the applicable Offering (whether or not consummated) for which Wainwright is
engaged to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.

5.    The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Person may have at
law or at equity and (b) shall be effective whether or not the Company is at
fault in any way.

G.    Limitation of Engagement to the Company.  The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), employees or agents.  Unless otherwise expressly
agreed in writing by Wainwright, no one other than the Company is authorized to
rely upon this Agreement or any other statements or conduct of Wainwright, and
no one other than the Company is intended to be a beneficiary of this
Agreement.  The Company acknowledges that any recommendation or advice, written
or oral, given by Wainwright to the Company in connection with Wainwright’s
engagement is intended solely for the benefit and use of the Company’s
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other
purpose.  Wainwright shall not have the authority to make any commitment binding
on the Company.  The Company, in its sole discretion, shall have the right to
reject any investor introduced to it by Wainwright.





6

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------

 

 

H.    Limitation of Wainwright’s Liability to the Company.  Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
solely from the gross negligence or willful misconduct of Wainwright.

I.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein.  Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New
York.  The parties hereto expressly agree to submit themselves to the
jurisdiction of the foregoing courts in the City of New York, State of New
York.  The parties hereto expressly waive any rights they may have to contest
the jurisdiction, venue or authority of any court sitting in the City and State
of New York.  In the event Wainwright or any Indemnified Person is successful in
any action, or suit against the Company, arising out of or relating to this
Agreement, the final judgment or award entered shall be entitled to have and
recover from the Company the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees.  Any rights to trial by
jury with respect to any such action, proceeding or suit are hereby waived by
Wainwright and the Company. 

J.    Notices.  All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery or fax, if sent to Wainwright, at the
address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, e-mail:  remi@paintrials.com,
 Attention:  Chief Executive Officer.  Notices sent by certified mail shall be
deemed received five days thereafter, notices sent by hand delivery or overnight
delivery shall be deemed received on the date of the relevant written record of
receipt, notices delivered by fax shall be deemed received as of the date and
time printed thereon by the fax machine and notices sent by e-mail shall be
deemed received as of the date and time they were sent.

K.    Conflicts.  The Company acknowledges that Wainwright and its affiliates
may have and may continue to have investment banking and other relationships
with parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company.  Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

L.    Anti-Money Laundering.  To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
require all financial institutions to obtain, verify and record information that
identifies each person with whom they do business.  This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification



7

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------

 

 

number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.

M.    Miscellaneous.  The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound.  This Agreement shall not be modified or
amended except in writing signed by Wainwright and the Company.  This Agreement
shall be binding upon and inure to the benefit of both Wainwright and the
Company and their respective assigns, successors, and legal
representatives.  This Agreement constitutes the entire agreement of Wainwright
and the Company with respect to the subject matter hereof and supersedes any
prior agreements with respect to the subject matter hereof.  If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect, and the
remainder of the Agreement shall remain in full force and effect.  This
Agreement may be executed in counterparts (including facsimile or electronic
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

*********************





8

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------

 

 



In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

﻿

﻿

 

 

﻿

Very truly yours,

﻿

 

 

﻿

H.C. WAINWRIGHT & CO., LLC

﻿

 

 

﻿

 

 

﻿

By:

/s/ Edward Silvera

﻿

 

Name: Edward Silvera

﻿

 

Title: Chief Operating Officer

﻿

﻿

﻿

 

 

 

 

Accepted and Agreed:

 

﻿

 

 

Pain Therapeutics, Inc.

 

﻿

 

 

﻿

 

 

By:

/s/ Remi Barbier

 

﻿

Name: Remi Barbier

 

﻿

Title: President & CEO

 

﻿

 

﻿



9

C:\Users\axt20\Desktop\Exhibit 10.2 - EL.doc 

--------------------------------------------------------------------------------